DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  18 August 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 21 and 23. The rejection has been withdrawn. 
Applicant’s amendment overcomes the rejection of claims 16, 19 and 21-23 under 35 U.S.C. 103 over Galindo in view of Guzman in further view of Mirakyan.  However, the amendment does not distinguish from Galindo in view of Guzman and Mirakayan and further in view of Conner.
Applicant’s arguments in light of the amendment have been fully considered.
With respect to the rejection over Galindo in view of Guzman and Mirakayan and further in view of Conner, Applicant argues that none of Galindo, Guzman, Mirakyan and Conner  teaches  “wherein the viscosity reduction occurs by a breaker further comprising a tertiary butyl hydro peroxide in an amount from 1 ppb to 10 ppb” as amended.  The examiner disagrees. Conner teaches that t-butyl hydro peroxide is effective to break filtercake formed by drilling fluid at high borehole temperature  (col.3, line 15-25 , col. 4, line 15-25, col.5, line 20-36), and exemplifies the amount of t-butyl hydroperoxide as 2% (col. 9, line 40-65), which is equivalent to about 7 ppb calculated by the examiner, which meets the claimed amount. 
Claim Rejections - 35 USC § 103
Claims 16, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Galindo in view of Guzman  in further  view of Mirakyan, and further in view of Conner.
Regarding claims 16, 19 and 22-23, Galindo teaches a method comprises extending a drill string into a well bore([0048]),  wherein  a drill bit is attached to the distal end of the drill string, and the drill string includes coiled tubing ([0038] and Fig. 1); pumping a drilling fluid downhole through the interior of the drill string ([0039]); and drilling at least a portion of a wellbore as the drill bit rotates  ( [0038] and [0046]), wherein the drilling fluid comprises a crosslinked  sulfonate-containing polymer  dispersed in a brine ([0046]),   the sulfonate-containing polymer may be branched and  comprises sulfonic acid –containing monomer repeat unit such as 2-acrytlamido-2-methylpropane sulfonic acid and vinyl sulfonate ([0010] and [0012]), and a second repeat unit such as acrylamide  and N-substituted acrylamide ([0014]), which meet the claimed monomers and polymeric fluid loss agent. 
Galindo teaches that the crosslinked  sulfonate-containing polymer is present in an amount sufficient to provide desired  viscosity and/or  fluid loss  properties to the drilling fluid ([0025]).
Galindo does not expressly discloses the instantly claimed low shear rate viscosity of the drilling fluid. 
	Guzman teaches that benchmark  rheological values for a drilling mud include a low shear rate viscosity (LSRV) between 15,000  and 70,000 ([0044]), which overlaps with the claimed range. 
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to adjust the amount of the polymer of Galindo in the drilling fluid to provide sufficient low shear rate viscosity required for a drilling mud as taught by Guzman. The rationale to do so would have been the motivation provided by the teachings of Guzman that to do so would predictably suspend the cuttings in the borehole  and prevent fluid loss ([0007]), which are desirable by Galindo ([0025]). 
	Galindo further teaches the drilling fluid comprises a breaker ([0032]), which anticipates reducing the viscosity. 
	Neither Galindo nor Guzman teaches the instantly claimed esters of dicarboxylic acids breakers. 
	Mirakayan teaches that esters such as dimethyl adipate, dimethyl glutarate and dimethyl succinate  are effective breakers to clean up polymer-based filtercakes from drilling operation at high temperature ([0003], [0009], [0038] and [0050]).
At the time the invention was made it would have been obvious for a person  of ordinary skill in the art to include the ester breakers or mixture thereof  of Mirakayan in the method of Galindo and Guzman since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a high temperature  breaker. See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988);  and  it has been held that it is prima facie obviousness to combine two components each of which is taught by the prior art to be useful for the same purpose, in order to forma third composition to be used for the same purpose, in the instant case, a mixture of dimethyl adipate, dimethyl glutarate and dimethyl succinate  as a breaker. See MPEP 2144.06(I), In re Kerkhoven, 626 F2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd Pat App & Inter 1992).
  None of Galindo, Guzman and Mirakayan teaches the instantly claimed t-butyl hydro peroxide breaker and its amount.
Conner teaches that t-butyl hydro peroxide is effective to break filtercake formed by drilling fluid at high borehole temperature  (col.3, line 15-25 , col. 4, line 15-25, col.5, line 20-36), and exemplifies the amount of t-butyl hydroperoxide as 2% (col. 9, line 40-65), which is equivalent to about 7 ppb calculated by the examiner, which meets the claimed amount. 
 At the time the invention was made it would have been obvious for a person  of ordinary skill in the art to include the t-butyl hydro peroxide  breaker  and amount of Conner in the method of Galindo, Guzman and  Mirakayan since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a high temperature  breaker.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Regarding claim 21, Conner further teaches the production can begin after removal of filter cake (col.1, line 55-60  and col. 2, line 60-65).  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766